FILED
                            NOT FOR PUBLICATION                             NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50362

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01061-VBF

  v.
                                                 MEMORANDUM *
PEGGY SUE LIENDO VELASQUEZ,

               Defendant - Appellant.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Peggy Sue Liendo Velasquez appeals from her guilty-plea conviction and

120-month sentence for conspiracy to distribute methamphetamine, in violation of

21 U.S.C. § 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Velasquez’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record.

      In her pro se supplemental brief, Velasquez contends that her trial counsel

was ineffective, and also challenges the amount of drugs attributed to her.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

decline to address Velasquez’s claim of ineffective assistance of counsel on direct

appeal as the record is insufficiently developed and her legal representation was

not so inadequate that it can be concluded at this point that she obviously was

denied his Sixth Amendment right to counsel. See United States v. McKenna, 327

F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective assistance of counsel are

generally inappropriate on direct appeal.”).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    10-50362